Citation Nr: 1814315	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-00 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person (A&A).


REPRESENTATION

Veteran represented by:	Jonathan B. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to May 1969, with service in Vietnam.  Thereafter, he had additional reserve service until 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in part, denied entitlement to SMC on the basis of the need for regular A &A of another person.  The Veteran appealed this rating action and the RO's determination therein to the Board.

In December 2015, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the Veteran's electronic record.

The appeal was most recently before the Board in October 2017.  At that time, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ).  The matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that SMC based on the need for aid and attendance is warranted.  He maintains that his paraplegia of the lower extremities, to include loss of use of the feet, is caused by his service-connected osteoarthritis of the lumbar spine/degenerative joint disease and radiculopathy of the right and left lower extremities.  The Veteran is also service connected for posttraumatic stress disorder; bitemporal headaches; otitis media; and residuals of a fracture of the left neck of the mandibular condyle. 

An April 2016 VA examination shows that the Veteran has paraplegia of the lower extremities and is wheelchair bound.  There is conflicting evidence, however, as to whether the Veteran's lower extremity paraplegia is the result of his service-connected lumbar spine disability and bilateral lower extremity radiculopathy or non-service-connected transverse myelitis.  For example, in a June 2017 VA examination report, a VA physician opined that the Veteran had undergone an extensive work up for his symptoms, and that his inability to ambulate was due to idiopathic transverse myelitis.  An October 2012 VA physician's opinion was that the Veteran's subacute onset leg weakness, numbness, neuropathic pain, and bowel and bladder incontinence was most likely idiopathic transverse myelitis, and not lumbar spine DDD with radiculopathy.  

In contrast, a July 2017 statement, from a private physician, Dr. LN, was that ever since the Veteran had injured his back during military service, he had had incomplete paraplegia.  Dr. LN stated that the Veteran had undergone multiple diagnostic workups and had seen multiple neurologists without a clear determination of the etiology of his symptoms.  In addition, in an August 2017 electronic mail to the Veteran, Dr. G of Duke Health indicated that while transverse myelitis had been initially considered at the onset of the Veteran his symptoms, it had not been confirmed by imaging studies and spinal fluid studies and was not considered to be his diagnosis.  

Since the evidence of record is conflicting as to whether the Veteran's lower extremity paraplegia with loss of use of the feet is the result of his service-connected lumbar spine disability and bilateral lower extremity radiculopathy or non-service-connected transverse myelitis, a VA aid and attendance examination is necessary in order to make a determination in this claim.  

On remand, the AOJ should also seek to obtain any outstanding records of medical treatment, to include updated records of VA treatment.  See 38 U.S.C. § 5103A (a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
   
3.  After any additional records are associated with the claims file, schedule the Veteran for a VA aid and attendance/housebound examination to determine whether he is in need of aid and attendance of another person.  All indicated studies should be performed. 
   
The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance from another individual.  The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.

First, the examiner must provide an opinion regarding whether the Veteran's service-connected osteoarthritis/ degenerative joint disease of the lumbar spine and right and left lower extremity radiculopathy, at least as likely as not (50 percent probability or greater), have caused paraplegia of the lower extremities, to include loss of use of feet?

Second, the examiner must provide an opinion regarding whether there is a diagnosis of transverse myelitis during the appeal period?  If a diagnosis of transverse myelitis is found, is it at least as likely as not (50 percent probability or greater) that it is the cause of the Veteran's paraplegia of the lower extremities, to include loss of use of the feet? 


The examiner should provide supporting rationale for any opinion reached.  If the examiner is unable to render an opinion without resorting to pure speculation, then he/she should so state with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

In answering questions i-ii, the examiner must comment on the following evidence: (a) October 2012 and June 2017 VA physicians' opinions that the Veteran's lower extremity paraplegia and loss of use of the feet is the result of transverse myelitis and (b) July and August 2017 opinions of private physicians Dr. LN and Dr. G that the Veteran has had incomplete paraplegia ever since his in-service back injury, that he had undergone multiple diagnostic workups and seen multiple neurologists without a clear determination of the etiology of his symptoms, and that transverse myelitis was not considered to be his diagnosis.

It is important to note that the examiner should only ascertain if the Veteran meets the medical criteria for aid and attendance based on his service-connected disabilities alone.  His non-service-connected disabilities cannot be considered in this regard.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include rating the claims based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) that addresses all evidence received since issuance of an October 2017 SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




